Exhibit 10.2

NN, Inc.

$300,000,000

10.25% Senior Notes due 2020

Joinder to the Purchase Agreement

October 19, 2015

SUNTRUST ROBINSON HUMPHREY, INC.

    As Representatives of the Initial Purchasers

303 Peachtree Street, 10th Floor

Atlanta, GA 30308

Ladies and Gentlemen:

Reference is made to the Purchase Agreement (the “Purchase Agreement”) dated
October 19, 2015, initially among NN, Inc., a Delaware corporation (the
“Company”), the NN Guarantors (as defined in the Purchase Agreement) and you, as
representative for the Initial Purchasers, concerning the purchase of Securities
(as defined in the Purchase Agreement) from the Company by the Initial
Purchasers. Capitalized terms used herein but not defined herein shall have the
meanings assigned to such terms in the Purchase Agreement. This is the Joinder
Agreement (this “Agreement”) referred to in Section 2(m) of the Purchase
Agreement.

Each of the Guarantors listed on Schedule I hereto (the “PEP Guarantors”) agrees
that this Agreement is being executed and delivered in connection with the issue
and sale of the Securities pursuant to the Purchase Agreement and to induce the
Initial Purchasers to purchase the Securities thereunder. This Agreement is
being executed on the Closing Date.

1. Joinder. Each of the parties hereto hereby agrees to become bound by the
terms, conditions and other provisions of the Purchase Agreement with all
attendant rights, duties and obligations stated therein, with the same force and
effect as if originally named therein as a Guarantor and as if such party
executed the Purchase Agreement on the date thereof.

2. Representations, Warranties and Agreements of the Guarantors. Each of the PEP
Guarantors party hereto represents and warrants to, and agrees with, the Initial
Purchasers on and as of the date hereof that:

(a) Each of the PEP Guarantors has the corporate or limited liability power to
execute and deliver this Agreement and all corporate or limited liability action
required to be taken by each of them for the due and proper authorization,
execution, delivery and

 

1



--------------------------------------------------------------------------------

performance of this Agreement and the consummation of the transactions
contemplated hereby has been duly and validly taken; this Agreement has been
duly authorized, executed and delivered by each of the PEP Guarantors party
hereto and constitutes a valid and legally binding agreement of each of the PEP
Guarantors party hereto, enforceable against each of the PEP Guarantors party
hereto in accordance with its terms, except to the extent that such
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws affecting
creditors’ rights generally and by general equitable principles (whether
considered in a proceeding in equity or at law).

(b) the representations, warranties and agreements of the PEP Guarantors set
forth in Section 2 of the Purchase Agreement were true and correct on and as of
the date of the Purchase Agreement and are true and correct on and as of the
date hereof.

3. Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

4. Counterparts. This Agreement may be executed in one or more counterparts
(which may include counterparts delivered by any standard form of
telecommunication) and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original, but all such counterparts
shall together constitute one and the same instrument.

5. Amendments. No amendment or waiver of any provision of this Agreement, nor
any consent or approval to any departure therefrom, shall in any event be
effective unless the same shall be in writing and signed by the parties hereto.

6. Headings. The headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, PRECISION ENGINEERED PRODUCTS HOLDINGS, INC. By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President PRECISION ENGINEERED PRODUCTS
LLC By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President BRAININ-ADVANCE INDUSTRIES LLC
By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President POLYMETALLURGICAL LLC By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President BOSTON ENDO-SURGICAL
TECHNOLOGIES LLC By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President

[Signature Page to Joinder to the Purchase Agreement]



--------------------------------------------------------------------------------

LACEY MANUFACTURING COMPANY, LLC By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President CONNECTICUT PLASTICS LLC By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President WAUCONDA TOOL & ENGINEERING LLC
By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President ADVANCED PRECISION PRODUCTS,
INC. By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President HOWESTEMCO, LLC By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President PREMCO, INC. By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President

[Signature Page to Joinder to the Purchase Agreement]



--------------------------------------------------------------------------------

PROFILES INCORPORATED By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President HOLMED, LLC By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President GENERAL METAL FINISHING LLC By:
 

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President MATRIX I, LLC By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President TRIGON INTERNATIONAL LLC By:  

/s/ James H. Dorton

  Name: James H. Dorton   Title: Vice President

[Signature Page to Joinder to the Purchase Agreement]



--------------------------------------------------------------------------------

Schedule I

Guarantors

 

1.   Precision Engineered Products Holdings, Inc. 2.   Precision Engineered
Products LLC 3.   Brainin-Advance Industries LLC 4.   Polymetallurgical LLC 5.  
Boston Endo-Surgical Technologies LLC 6.   Lacey Manufacturing Company, LLC 7.  
Connecticut Plastics LLC 8.   Wauconda Tool & Engineering LLC 9.   Advanced
Precision Products, Inc. 10.   HowesTemco, LLC 11.   Premco, Inc. 12.   Profiles
Incorporated 13.   Holmed, LLC 14.   General Metal Finishing LLC 15.   Matrix I
LLC 16.   Trigon International LLC

 

Sch. 1